Citation Nr: 9906590	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  99-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998), for residuals of fracture of 
the left wrist, as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The appellant had active military service from February 1976 
to May 1987.  

This claim arises from a September 1998 notice of 
disagreement (NOD) to the rating determination of June 1998, 
and the December 1998 substantive appeal.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals invalidated 38 C.F.R. § 3.358(c)(3), based 
on the fact the section of the regulation, which included an 
element of fault, did not properly implement 38 U.S.C.A. 
§ 1151.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  The requirement for fault was eliminated.  In 
December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and only affects claims filed on 
or after that date.  An "informal" claim for benefits under 
the provisions of § 1151 was initially received by the RO in 
September 1997, and the Board will proceed at this time on 
the premise that the more restrictive legislative changes do 
not apply to this matter.

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, increased evaluation for cervical 
strain with limitation of motion, and increased evaluation 
for mechanical low back pain, secondary to facet degenerative 
disease, are the subject of a separate decision.  


REMAND

The appellant contends that if her wrist fracture had been 
timely set, she would not have residual disability.  She 
reported in her statement dated in September 1997, that she 
was at a VA facility August 30, 1997, September 2, 1997, and 
again September 10, 1997, without the fracture being set.  
The RO requested copies of VA clinic records for this period.  
The copies currently of record document the August 30, 1997 
visit, with the notation that she was to return "Tues." 
which would have been September 2nd.  However, the next VA 
clinical record in the file is dated October 21, 1997.  Of 
note is the date stamp of September 3, 1997 on the face of 
the August 30, 1997 medical record.  

It is clear that the RO's initial request should have secured 
the appropriate records.  On the specific facts of this case, 
however, the Board concludes that further effort is required.  
The records provided to the RO were only copies.  They 
contain internal notations that are consistent with the 
claimant's report of treatment dates.  Her reports concern 
relatively recent, not remote, events.  Given these 
circumstances, the Board believes that a further effort is 
required to obtain the original records to assure that a 
complete record is available to the RO and the Board.

In this instance, the current record appears to show there 
may be outstanding VA records available.  Under these 
circumstances, the claim remains "capable of 
substantiation" and thus the Board must find it well 
grounded at this point in time.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Accordingly, a remand to the RO is required 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  The Board must point out, 
however, that the effort to obtain further potentially 
relevant VA treatment records does not relieve the claimant 
of her ultimate obligation to present a well grounded claim.  
Essential elements of a well-grounded claim for compensation 
benefits under § 1151 include a demonstration of current 
disability and evidence of a causal link between that 
additional disability and VA treatment.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where questions of medical diagnosis 
or causation are involved, only those with medical expertise 
are competent to provide evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In other words, the claimant can not 
establish the existence of the additional disability or its 
causal relationship to VA treatment with lay evidentiary 
assertions.  If the additional VA records do not supply these 
elements of a well-grounded claim, she must come forward with 
that evidence or her claim will ultimately be found to be not 
well grounded.  38 U.S.C.A. § 5107.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  Medical evidence 
or opinion of additional left wrist 
disability related to VA treatment would 
be helpful.

2.  The RO should secure and associate 
with the claims folder the original 
clinical records associated with 
treatment for the appellant, from August 
30, 1997 to December 31, 1997.  Any 
records of examination of the left wrist 
since December 1997 should also be 
secured.  If the original clinical 
records regarding treatment for the 
appellant, from August 30, 1997 to 
December 31, 1997, are not provided by 
the medical facility, the RO must obtain 
a written certification from and 
appropriate official that the copies 
provided by the medical facility are 
complete.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 5 -


